Citation Nr: 1713472	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to the service-connected temporomandibular joint disorder (TMJ) disability.

2.  Entitlement to service connection for a dental disability due to trauma for compensation purposes, claimed as missing or a loss of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel




INTRODUCTION

The Veteran had active duty service from March 1983 to March 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for migraine headaches, to include as secondary to the service-connected TMJ disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a current dental disability due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis.


CONCLUSION OF LAW

The criteria for service connection for a dental disability due to trauma for compensation purposes, claimed as missing or a loss of teeth have not been met.   38 U.S.C. A . §§ 1131, 1712, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.381, 4.150, 17.161 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

VA's duty to notify was satisfied by letters dated in September 2007.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA dental examination in January 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case is adequate.  The VA opinion considers all the pertinent evidence of record, which included a physical examination, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim for service connection for a dental disability due to trauma for compensation purposes that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Analysis

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. A . § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C. A . § 1712; 38 C.F.R. §§ 3.381, 17.161.  (As discussed in the introduction section, above, the issue of whether the Veteran may be entitled to VA outpatient dental services and treatment must be adjudicated separately, is not currently before the Board on appeal, and has been referred to the AOJ for appropriate action.)

Service-connected compensation is also available for dental conditions including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.


In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he lost multiple teeth as a result of a September 1983 physical assault.  Service treatment records document that the Veteran was issued an active appliance in September 1983 to correct a traumatic episode to his front teeth and that he sustained a traumatic fracture of teeth numbered 7, 8, 20 and 26 due to a blow from a fist.  In addition, a November 1986 Administrative Decision found that the Veteran's injuries sustained in September 1983 physical assault were incurred during the line of duty.  An October 2010 VA examiner noted that the Veteran lost teeth numbered 6, 7, 8 and that teeth numbered 10, 23 and 26 were damaged as a result of this injury.

The Veteran was afforded a VA dental examination in January 2015.  After performing an examination, the examiner indicated that the Veteran had no appreciable bone loss other than that which normally occurred with tooth loss, in areas 6, 7, 8, and 9.  He also had no tooth or bone loss in the mandible.  Further, it was noted that the damage was restorable as the Veteran's maxillary dentition had been restored at VA. Missing structures, teeth 6, 7, 8, and 9 had been replaced since the 1983 injury and, therefore, there was no non-restorable damage, nor resultant functional loss.

Missing teeth may be service-connected under 38 C.F.R. § 4.150, Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  The evidence of record does not show that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis.  Rather, the evidence of record reflects that the Veteran's tooth loss has been due to extraction following trauma and not due to loss of substance of body of maxilla or mandible. Additionally, the teeth have been adequately replaced.

The Board further finds that, because the Veteran never had any shown loss of substance of body of maxilla or mandible (i.e., the bone loss requisite for service connection for loss of teeth for compensation purposes), no analysis is necessary regarding whether such loss is due to trauma or disease such as osteomyelitis.

The Veteran has not presented, and the remaining evidence of record does not otherwise contain, any competent evidence showing that the Veteran has a dental disability for which service connection for compensation purposes may be granted. The Veteran is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence to demonstrate that his dental disability is of a nature eligible for service-connected compensation under the applicable regulations.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability for compensation purposes.  Hence, the appeal in this matter must be denied.


ORDER

Service connection for a dental disability due to trauma for compensation purposes, claimed as missing or a loss of teeth, is denied.


REMAND

In May 2014, the Board remanded this issue for service connection for migraine headaches, to include as secondary to the service-connected TMJ disability to obtain a VA medical examination and opinion which would address the nature and etiology of the Veteran's migraine disorder.  The Veteran attended a VA examination in December 2015.  While the examiner provided an adequate opinion regarding a direct nexus to service, she failed to properly address the question of whether the Veteran's migraine disorder was either caused or aggravated by the service-connected TMJ disability.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this case, because the December 2015 VA examiner failed to adequately address all of the Board's questions, the issue is remanded in order to obtain an addendum medical opinion prior to further adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records since October 2010 and associate them with the claims file.
2.  Then, obtain an addendum medical opinion from a qualified VA physician regarding the nature and etiology of the Veteran's migraine disorder as secondary to his TMJ disability.  If it is determined that a new VA examination is necessary, schedule the Veteran for an appropriate VA examination.  Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine disorder is proximately due to or the result of by the service-connected TMJ disability;

(b)  If the answer to the above question is negative, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine disorder has been aggravated by the service-connected TMJ disability (i.e., an increase in severity that it proximately due to or the result of a service-connected disability).  If aggravation is found, the examiner should  attempt, to the extent possible, to identify the baseline level of severity of the migraine disorder before the onset of such aggravation, and the degree to which the aggravation has worsened the disorder.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completion of the above and any further development deemed necessary, the AOJ should review the expanded record and readjudicate the claim remaining on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


